                  UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF FLORIDA
                       FORT MYERS DIVISION

SKYPOINT ADVISORS, LLC.,

         Plaintiff/Counter
         Defendant,

v.                               Case No:   2:18-cv-356-FtM-29MRM

3 AMIGOS PRODUCTIONS LLC.,
BLACKBURNSTEELE LLC., ISSA
ZAROUI, and MARK C CRAWFORD,

         Defendants/
         Counterclaimants.


3 AMIGOS PRODUCTIONS LLC.,
BLACKBURNSTEELE LLC., ISSA
ZAROUI, and MARK C CRAWFORD,

          Third-Party
          Plaintiffs,

v.

DENIS DRENI,

         Third-Party
         Defendant.


                           ORDER AND OPINION

     This matter comes before the Court on plaintiff’s Motion to

Dismiss Counterclaims (Doc. #136) filed on October 21, 2019.        The

defendants filed an Opposition (Doc. #137) on November 4, 2019.

With the permission of the Court (Doc. #147), a Reply (Doc. # 146)

and a Sur-Reply (Doc. #149) were filed.     For the reasons set forth

below, the motion is granted in part and denied in part.
                                        I.

      Plaintiff Skypoint Advisors, LLC (Skypoint) is a Florida

limited     liability    company    whose     members    include    third-party

defendant Denis Dreni (Dreni).               (Doc. #93, p. 1.)      Skypoint’s

Third Amended Complaint (Doc. #93) against 3 Amigos Productions,

LLC, BlackburnSteele, LLC, Issa Zaroui, and Mark Crawford, 1 alleges

the   defendants    made     misrepresentations     to   induce    Skypoint    to

invest in a film project.          (Id. pp. 2, 4-26.)      The Third Amended

Complaint asserts six claims, including a claim that defendants

violated Section 10(b) of the Securities Exchange Act.                   (Id. pp.

32-47.)

      In August 2019, the four defendants filed their Counterclaims

(Doc.     #122)   against    Skypoint   and     Dreni.     The    Counterclaims

asserted     claims     of    defamation,      violation    of     the     Stored

Communications Act, 18 U.S.C. § 2707, and tortious interference with

a contract against Skypoint and Dreni jointly and severally.                (Doc.

#122, pp. 26-29.)       Skypoint seeks to have the three counterclaims

dismissed for failure to state a claim or lack of subject matter

jurisdiction.




      1Per the Third Amended Complaint, BlackburnSteele and Zaroui
are managing members of 3 Amigos, and Crawford is the managing
member of BlackburnSteele. (Doc. #93, p. 2.)




                                     - 2 -
                                      II.

         A. Failure to State a Cause of Action

        Skypoint argues the second and third counterclaims fail to

state a cause of action and therefore should be dismissed.            (Doc.

#136, p. 2.)     The Court agrees in part.

       Under Federal Rule of Civil Procedure 8(a)(2), a complaint

must contain a “short and plain statement of the claim showing

that the pleader is entitled to relief.”          Fed. R. Civ. P. 8(a)(2).

This obligation “requires more than labels and conclusions, and a

formulaic recitation of the elements of a cause of action will not

do.”      Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(citation omitted).     To survive dismissal, the factual allegations

must be “plausible” and “must be enough to raise a right to relief

above the speculative level.”        Id. at 555; see also Edwards v.

Prime Inc., 602 F.3d 1276, 1291 (11th Cir. 2010).           This requires

“more     than   an   unadorned,    the-defendant-unlawfully-harmed-me

accusation.”      Ashcroft   v.    Iqbal,   556   U.S.   662,   678   (2009)

(citations omitted).

       In deciding a Rule 12(b)(6) motion to dismiss, the Court must

accept all factual allegations in a complaint as true and take

them in the light most favorable to the plaintiff, Erickson v.

Pardus, 551 U.S. 89 (2007), but “[l]egal conclusions without

adequate factual support are entitled to no assumption of truth,”

Mamani v. Berzain, 654 F.3d 1148, 1153 (11th Cir. 2011) (citations



                                   - 3 -
omitted).       “Threadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, do not suffice.”

Iqbal, 556 U.S. at 678.           Factual allegations that are merely

consistent      with   a   defendant’s   liability   fall   short   of    being

facially plausible.         Chaparro v. Carnival Corp., 693 F.3d 1333,

1337    (11th   Cir.   2012)   (citations   omitted).       Thus,   the   Court

engages in a two-step approach: “When there are well-pleaded

factual allegations, a court should assume their veracity and then

determine whether they plausibly give rise to an entitlement to

relief.”     Iqbal, 556 U.S. at 679.

         (1)    Count Two:     Violation of Stored Communications Act

       Count Two alleges Skypoint and Dreni violated the Stored

Communications Act, 18 U.S.C. § 2707, when Dreni, or someone acting

on his behalf, accessed defendant Zaroui’s email account in order

to view its contents and copy materials therein.              (Doc. #122, p.

28.)    Count Two asserts that the copied materials included “a copy

of Zaroui’s U.S. passport as well as business-related information

such as names and contact information of business contacts.”

(Id.)

       Skypoint argues this count should be dismissed because (1)

defendants fail to sufficiently allege that Skypoint and Dreni

intentionally accessed the email account without authorization,

and (2) the count is premised upon false factual allegations.

(Doc. #136, pp. 10-13.)        In its Reply, Skypoint also suggests the



                                    - 4 -
count    should    be   dismissed       as     to   3    Amigos,       Crawford,       and

BlackburnSteele because they had no privacy interest in Zaroui’s

personal email account.       (Doc. #146, p. 6.)

        The Stored Communications Act (SCA) is violated when anyone

“intentionally accesses without authorization a facility through

which an electronic communication service is provided; ... and

thereby obtains ... access to a wire or electronic communication

while it is in electronic storage in such system.”                           18 U.S.C. §

2701(a).    A civil action is available for such a violation.                        With

an    exception   not   applicable       to    this     case,    “any       provider      of

electronic    communication      service,       subscriber,       or    other      person

aggrieved by any violation of this chapter in which the conduct

constituting      the   violation     is     engaged     in     with    a    knowing      or

intentional state of mind may, in a civil action, recover from the

person or entity ... which engaged in that violation such relief

as may be appropriate.”       18 U.S.C. § 2707(a).               Appropriate relief

may     include   equitable      or   declaratory         relief,       damages,       and

reasonable    attorney    fees    and      litigation     costs.            18   U.S.C.    §

2707(b).

       An action for violation of the Stored Communications Act may

only be brought by a provider of electronic communication service,

a subscriber, or a person who is “aggrieved” by the alleged

misconduct of the defendant(s).               There is no allegation that any

of the four defendants were a provider of electronic communication



                                        - 5 -
service or a subscriber.          Additionally, there is no allegation

that 3 Amigos, Crawford, or BlackburnSteele had their own emails

accessed,   or   that   they    had   any   privacy   interest       in   Zaroui’s

personal email account.         Because there is no plausible basis to

find any of these three to have been aggrieved, Count Two of the

Counterclaim is dismissed as to them.

      To state a claim under the Stored Communications Act, an

aggrieved party must sufficiently allege two elements: (1) the

defendant intentionally accessed without authorization a facility

through which an electronic communication service is provided or

intentionally exceeded an authorization to access that facility,

and (2) the defendant obtained, altered, or prevented authorized

access to a wire or electronic communication while it was in

electronic storage in such system.             Stirling Int’l Realty, Inc.

v. Soderstrom, 2015 WL 2354803, *4 (M.D. Fla. May 15, 2015) (citing

Snow v. DirecTV, Inc., 450 F.3d 1314, 1321 (11th Cir. 2006)); see

also Vista Mktg., LLC v. Burkett, 812 F.3d 954, 964 (11th Cir.

2016) (holding that unauthorized accessing of emails stored by an

online host violates the Stored Communications Act).

      Skypoint    argues    that      the     defendants      have    failed    to

sufficiently allege the intentional access element.                   (Doc. #136,

pp.   10-11.)    The    Court   disagrees,      and   finds    that    there   are

sufficiently plausible allegations of intentional access.




                                      - 6 -
       Defendants    allege          that    Dreni’s      and    Skypoint’s      access    to

Zaroui’s email account was done willfully and intentionally to

harm the defendants, and to use the information therein against

them.     (Doc.     #122,       pp.    28-29.)       To    support     this    allegation,

defendants have provided screenshots of text messages allegedly

sent by Dreni to Crawford which (1) reference various individuals,

including one named “Vitali,” and (2) contain a photograph of

Zaroui’s passport.         (Doc. #122, pp. 22-23.)                The defendants allege

that Dreni accessed Zaroui’s email account and obtained business

contact information (such as Vitali’s) and documents (such as the

passport).    (Id.)        The Court thus finds the defendants allegation

of intentional access is not a “naked assertion” devoid of “further

factual enhancement.”                Iqbal, 556 U.S. at 678.             Construing the

allegations and drawing all reasonable inferences in the light

most    favorable    to    the       non-moving      party,      the   Court     finds    the

defendants allege sufficient facts to satisfy the first element

under the Stored Communications Act.

       Skypoint     next    argues          the   second       counterclaim     should     be

dismissed    because       it    is     refuted      by    a    declaration     Dreni     has

provided, which is attached to Skypoint’s motion.                        (Doc. #136, pp.

11-13.)     In the declaration, Dreni states that after this action

was initiated, he received an email from non-party Lul Vulashi

expressing    interest          in    joining      the     lawsuit.       (Id.    p.     20.)

According to Dreni, attached to the email was an image of Zaroui’s



                                             - 7 -
passport, and Dreni attests that this is how he received the

document.   (Id. p. 21.)      Dreni states that neither he nor Skypoint

accessed,   attempted    to   access,    or   directed   anyone   to   access

Zaroui’s email account.       (Id.)     Attached to the declaration is a

copy of the email, as well as the passport attachment.             (Id. pp.

23-24.)

      Skypoint argues that Dreni’s declaration “makes it clear that

no violation of the [Stored Communications Act] took place” and,

therefore, the claim should be dismissed.            (Id. p. 13.)      While

Skypoint acknowledges that the court typically considers only the

complaint and the attached exhibits when deciding a motion to

dismiss, Skypoint argues that the Court may consider Dreni’s

declaration pursuant to Horsley v. Feldt, 304 F.3d 1125 (11th Cir.

2002).    In Horsley, the Eleventh Circuit held a document attached

to a motion to dismiss may be considered by the court without

converting the motion into one for summary judgment only if the

attached document is “(1) central to the plaintiff’s claim” and

“(2) undisputed.”       Id. at 1134.       “Undisputed” in this context

“means that the authenticity of the document is not challenged.”

Id.   Skypoint argues that Zaroui’s passport is central to the

Stored Communications Act claim, and the authenticity of the email

attached to Dreni’s declaration with the passport image “cannot in

good faith be disputed under Horsley.”          (Doc. #136, p. 11 n.1.)




                                   - 8 -
       Despite Skypoint’s argument to the contrary, defendants do in

fact       dispute    the     truthfulness       and   authenticity      of     Dreni’s

declaration and its attachments.                (Doc. #137, p. 7.)       For example,

Zaroui states via declaration that he supplied a copy of his

passport to Valushi on February 7, 2019, but the supposed email

from Valushi to Dreni containing the passport image is dated two

days earlier, on February 5th.                    (Doc. #137-1, p. 15.)              The

defendants also question why Valushi would be communicating with

Dreni in the first place, and suggest Valushi’s email address is

the kind of information Dreni would have obtained by accessing

Zaroui’s email            account. 2    (Doc.    #137, p. 7.)        Since Dreni’s

declaration         and    its   attachments     are    being   challenged      by   the

defendants, Horsley does not apply, and the Court will not consider

them at the motion to dismiss stage.                      Accordingly, the Court

rejects      this    portion     of    Skypoint’s      argument   that    the    Stored

Communications Act claim should be dismissed for failure to state

a claim.

            (2)   Count Three: Tortious Interference with a Contract

       The third counterclaim alleges Skypoint and Dreni tortuously

interfered with a contract between 3 Amigos and non-party Mental

Media.      (Doc. #122, p. 29.)         The claim alleges that pursuant to a


       2
       In his declaration, Zaroui states that Valushi was a
business associate unrelated to 3 Amigos or the film. (Doc. #137-
1, p. 15.) He also states that he believes Dreni contacted Valushi
only after accessing Zaroui’s email account. (Id.)



                                          - 9 -
“Film Financing Agreement,” 3 Amigos intended to complete post-

production of the film by May 2018 at the latest.          (Doc. #122, p.

25.)    According to the claim, in an effort to meet the May 2018

deadline 3 Amigos contracted with Mental Media to have a final

version of the film by the end of February 2018.           (Id.)     William

Kaufman is alleged to have been the contact person between Mental

Media and 3 Amigos, supervising all the services provided under

the Mental Media-3 Amigos contract.       (Id.)    In or around February

2018, Dreni is alleged to have convinced Kaufman that Dreni had

secured funding for another Kaufman film, causing Kaufman to cease

working on the 3 Amigos film for a period of time in or around

March 2018 and travel to Bulgaria.            (Id. pp. 25-26.)       Dreni’s

statements, which defendants allege were false, resulted in the

post-production not being completed by Kaufman until July 2018,

and ultimately resulted in a delayed release of the film.              (Id.

pp. 25-26, 29.)

       As   an   initial   matter,    Skypoint    argues   the     tortious

interference claim should be dismissed as to Zaroui, Crawford, and

BlackburnSteele because they were not parties to the contract with

Mental Media.     (Doc. #136, pp. 14-15.)         The defendants fail to

address this argument in their Opposition.

       Under Florida law a claim for tortious interference with a

contract    requires   a   contract   “that    affords   plaintiff    legal

rights.”    Davies v. Afilias Ltd., 293 F. Supp. 2d 1265, 1269 (M.D.



                                 - 10 -
Fla. 2003) (citations omitted).                The defendants state that the

contract at issue was between 3 Amigos and Mental Media (Doc. #122,

p. 25, 29), and there is no allegation that the other defendants

had any legal rights under the contract.               There is nothing in the

Counterclaim which asserts any basis for these three to have

standing to state a tortious interference claim.                 Accordingly, the

Court will grant Skypoint’s motion to the extent the tortious

interference      claim     brought       by     Zaroui,       Crawford,       and/or

BlackburnSteele is dismissed without prejudice.

       Skypoint    next    argues   the    third       counterclaim         should    be

dismissed for failing to state a cause of action.                    (Doc. #136, p.

14.)      In    Florida,    the   elements       for    a    claim    for    tortious

interference with a contract are (1) a contract that affords

plaintiff legal rights, (2) defendant’s knowledge of the contract,

(3) defendant’s intentional, unjustified procurement of a breach

of the contract, and (4) damages to plaintiff resulting from the

breach.     Davies, 293 F. Supp. 2d at 1269.                Skypoint asserts that

the defendants fail to allege (1) a breach of the contract and (2)

who committed the breach.           (Doc. #136, p. 15.)              The defendants

respond that there are sufficient factual allegations to allow the

Court to infer Mental Media breached the contract.                      (Doc. #137,

pp. 8-9.)      The Court agrees with the defendants.

       Reading the allegations in the light most favorable to the

non-moving     parties,    the    counterclaim     defendants        allege     (1)    3



                                     - 11 -
Amigos contracted with Mental Media to complete the film by the

end of February 2018, (2) Kaufman was the contact person for the

contract   and   supervised      all    the     services   provided    under   the

contract, (3) Dreni convinced Kaufman to cease working on the film

in or around February 2018, and (4) Kaufman did not deliver the

film   until   July   2018.       While    Skypoint     is   correct   that    the

defendants fail to specifically allege Mental Media breached the

contract, the Court finds the above allegations sufficient to infer

such a breach.     See Intellicig USA LLC v. CN Creative Ltd., 2016

WL 5402242, *3 (N.D. Ga. July 13, 2016) (noting that “in a hyper-

technical sense,” the complaint failed to allege the specific

contractual provisions that had been breached, but nonetheless

finding that “when the allegations are construed in conjunction

with the written terms of the [contract], the pleadings in this

case are sufficient to suggest that Creative is in breach of the

parties’ written contract”).

       Alternatively, Skypoint argues that even if the Court infers

an allegation of breach of contract by Mental Media, the claim

should    be   dismissed      because    it     is   factually    refuted    by   a

declaration provided by Kaufman.           (Doc. #136, pp. 15-18.)          In the

declaration,     which   is    attached    to    Skypoint’s      motion,    Kaufman

states that he was the director for the film and not the contact

person between 3 Amigos and Mental Media.                  (Doc. #136, p. 32.)

Kaufman further states that (1) he was not an agent for, or



                                       - 12 -
employed     by,   3   Amigos   or   Mental   Media   on   the   film’s   post-

production, (2) a different individual was the contact person

between 3 Amigos and Mental Media, (3) his contractual obligations

ended in September 2017, and (4) his trip to Bulgaria had no

bearing on the delivery of the film and had no effect on its

release.      (Id. pp. 32-33.)       Skypoint argues that because Kaufman

was not a party to or had any obligations under the Mental Media-

3 Amigos contract, any allegation of conduct by Dreni and Skypoint

with regards to Kaufman cannot form the basis of the tortious

interference claim.       (Id. p. 17.)

       In response, the defendants assert Skypoint’s argument fails

because (1) the Court should not consider Kaufman’s declaration,

(2) the contents of the declaration “are only, at best, partially

true,” and (3) Kaufman’s formal status in Mental Media or 3 Amigos

does not affect the claim as a matter of law.              (Doc. #137, pp. 9-

10.)       The Court finds it unnecessary to address each of these

arguments because it is clear that the contents of Kaufman’s

declaration are not “undisputed” as that term is used in Horsley. 3

As Kaufman’s declaration is challenged by the defendants, the Court

will not consider it for purposes of Skypoint’s motion to dismiss.



       3
       The defendants have provided a declaration by Crawford that
contradicts some of Kaufman’s statements. (Doc. #137-2, pp. 18-
23.) For example, Crawford states Kaufman was not only involved
in the film’s post-production, but was “central” to it. (Id. pp.
18-21.)



                                     - 13 -
To the extent Skypoint suggests the Court should grant summary

judgment     on    the     tortious   interference         claim     based   on   the

declaration, the Court finds there is a genuine dispute of material

fact precluding such an outcome.          See Fed. R. Civ. P. 56(a).              This

portion of the motion to dismiss is denied.

      B. Subject Matter Jurisdiction

     Skypoint       argues   the    defamation    and      tortious    interference

claims should be dismissed for lack of subject matter jurisdiction.

(Id. p. 5.)        Anticipating defendants arguments, Skypoint asserts

the Court does not have supplemental jurisdiction over either claim

because (1) the Stored Communications Act claim should be dismissed

for failure to state a claim, and (2) the two claims do not arise

from a common nucleus of facts as Skypoint’s Section 10(b) claim

in the Third Amended Complaint.          (Doc. #136, pp. 7-9.)

     Defendants assert the Court has jurisdiction over the Stored

Communications       Act    claim   pursuant     to   28    U.S.C.    §   1331,    and

supplemental jurisdiction over the remaining two claims pursuant

to 28 U.S.C. § 1367.           (Doc. #122, p. 15.)            Alternatively, the

defendants assert the Court has jurisdiction over the two state

law claims because they arise out of the same transactions and

events that give rise to Skypoint’s claims in the Third Amended

Complaint.        (Id.) Having reviewed the allegations and arguments,

the Court finds it has jurisdiction over all three of the claims.




                                      - 14 -
     As stated above, the Court finds the defendants sufficiently

state a cause of action under the Stored Communications Act, and

therefore the Court has jurisdiction over that claim pursuant to

28 U.S.C. § 1331.   Section 1367 of Title 28 provides that subject

to inapplicable exceptions, “in any civil action of which the

district courts have original jurisdiction, the district courts

shall have supplemental jurisdiction over all other claims that

are so related to claims in the action within such original

jurisdiction that they form part of the same case or controversy.”

28 U.S.C. § 1367(a).   The “case or controversy” standard confers

supplemental jurisdiction over all state claims “which arise out

of a common nucleus of operative fact” with a substantial federal

claim.   Parker v. Scrap Metal Processors, Inc., 468 F.3d 733, 743

(11th Cir. 2006) (citing United Mine Workers of Am. v. Gibbs, 383

U.S. 715, 725 (1966)).      Therefore, the issue is whether the

defamation and tortious interference claims arise out of a common

nucleus of operative fact as the Stored Communications Act claim. 4




     4 Because Skypoint argues the Stored Communication Act claim
should be dismissed for failure to state a claim, it does not
address whether the three counterclaims arise from a common nucleus
of operative fact. The Court will nonetheless examine this issue
because “a district court’s first duty is to determine whether it
enjoys subject-matter jurisdiction, because that implicates the
court’s very power to hear the case.”      Scelta v. Delicatessen
Support Servs., Inc., 57 F. Supp. 2d 1327, 1343 (M.D. Fla. 1999)
(marks and citation omitted).



                              - 15 -
      The Court finds all three of the counterclaims arise out of

the   circumstances     surrounding     the     production    of   the     film.

According to the Third Amended Complaint, Skypoint (via its member

Dreni) entered into an agreement with 3 Amigos to partially finance

the film and then subsequently demanded a return of its investment.

Defendants assert that when the investment was not returned, Dreni

began trying to disrupt the film’s production and release.                 (Doc.

#122, pp. 21-22.)      As part of this campaign, Dreni is alleged to

have (1) accessed Zaroui’s email account and obtained business

contacts and documents, (2) sent messages to various individuals

disparaging the defendants, and (3) interfered with a 3 Amigos

contract to disrupt post-production and delay the film’s release.

(Id. pp. 26-29.)    As the three counterclaims arise out of a common

nucleus of operative fact, the Court finds it has supplemental

jurisdiction over the defamation and tortious interference claims

pursuant to 28 U.S.C. § 1367(a).               Therefore, the Court denies

Skypoint’s motion to the extent it seeks dismissal of those claims

for lack of subject-matter jurisdiction.

      Accordingly, it is hereby

      ORDERED:

      Plaintiff’s Motion to Dismiss Counterclaims (Doc. #136) is

GRANTED in part and DENIED in part.

      1. Count   Two    of    the   Counterclaims    is   dismissed      without

        prejudice      as    to   defendants    3   Amigos,   Crawford,      and



                                    - 16 -
        BlackburnSteele, and Count Three of the Counterclaims is

        dismissed   without   prejudice   as   to   defendants    Zaroui,

        Crawford,   and   BlackburnSteele.     Defendants    shall   have

        FOURTEEN (14) DAYS from the date of this Opinion and Order

        to file amended counterclaims.

     2. The Motion to Dismiss is otherwise denied.

     DONE and ORDERED at Fort Myers, Florida, this          7th   day of

January, 2020.




Copies:
Counsel of Record




                                - 17 -
